United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bethesda, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0070
Issued: May 10, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 11, 2018 appellant filed a timely appeal from a September 25, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a diagnosed medical
condition causally related to the accepted August 14, 2018 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

FACTUAL HISTORY
On August 16, 2018 appellant, then a 43-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on August 14, 2018, something bit his left foot while in the
performance of duty. On the reverse side of the claim form, the employing establishment indicated
that his injury occurred in the performance of duty and that he stopped work on the date of injury
and returned to work on August 17, 2018.
In a work release form dated August 14, 2018, Badruz Zaman, a physician assistant,
indicated that appellant was seen on August 14, 2018 and was able to return to work without
restrictions on August 17, 2018.
Appellant provided a supplemental statement dated August 15, 2018, wherein he noted that
after delivering a package along his route, he felt a bite on his left leg. He related that he did not
see what bit him. Appellant indicated that he developed symptoms of left leg and chest pain, neck
swelling and itching, and he lost his voice.
In a return to work form (Form CA-3) dated August 23, 2018, the employing establishment
indicated that appellant returned to work without restrictions on August 17, 2018.
In a development letter dated August 24, 2018, OWCP advised appellant that the evidence
submitted was insufficient to establish his claim. It requested additional medical evidence to
substantiate his claim. OWCP afforded appellant 30 days to submit the requested evidence. No
response was received.
By decision dated September 25, 2018, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish a diagnosis in connection with the accepted
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 and that an injury was sustained in the performance of duty as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5 These are the essential elements of each and every

3

Supra note 1.

4

S.C., Docket No. 18-1242 (issued March 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
5
T.H., Docket No. 18-1736 (issued March 13, 2019); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59
ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).

2

compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.6
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.7 Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.8 The second component is whether the employment incident caused a personal
injury.9
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.10 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment incident must be based on a
complete factual and medical background.11 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition, and
appellant’s specific employment incident.12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a diagnosed
medical condition causally related to the accepted August 14, 2018 employment incident.
Appellant submitted a work-release form dated August 14, 2018 from Mr. Zaman, a
physician assistant. The Board has held that medical reports signed solely by a physician assistant
are of no probative value as physician assistants are not considered physicians as defined under
FECA and are therefore not competent to render a medical opinion.13
Appellant also submitted a statement dated August 15, 2018 in which he described that,
while in the performance of duty, something bit him and caused his alleged conditions. His own
6
T.E., Docket No. 18-1595 (issued March 13, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
7

S.S., Docket No. 18-1488 (issued March 11, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

E.M., Docket No. 18-1599 (issued March 7, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

9

E.M., id.; John J. Carlone, 41 ECAB 354 (1989).

10

S.S., supra note 7; Robert G. Morris, 48 ECAB 238 (1996).

11

C.F., Docket No. 18-0791 (issued February 26, 2019); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

12

Id.

13

E.T., Docket No. 17-0265 (issued May 25, 2018) (physician assistants are not considered physicians under
FECA); see David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (health care providers such as physician assistants,
nurses and physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this
subsection defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by state law).

3

lay opinion is not relevant to the medical issue in this case, which can only be resolved through
the submission of probative medical evidence from a physician.14 Temporal relationship alone
will not suffice. Entitlement to FECA benefits may not be based on surmise, conjecture,
speculation, or on the employee’s own belief of a causal relationship.15
Appellant has the burden of proof to submit rationalized medical evidence establishing that
a diagnosed medical condition was causally related to the accepted August 14, 2018 employment
incident.16 He has not submitted such evidence and thus the Board finds that he has not met his
burden of proof.17
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.18
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a diagnosed
medical condition causally related to the accepted August 14, 2018 employment incident.

14

See G.C., Docket No. 18-0506 (issued August 15, 2018).

15

T.H., supra note 5; D.D., 57 ECAB 734 (2006).

16

R.B., Docket No. 18-1327 (issued December 31, 2018); see D.T., Docket No. 17-1734 (issued January 18, 2018).

17

R.B., id.; see D.S., Docket No. 18-0061 (issued May 29, 2018).

18

The Board notes that the record includes an Authorization for Examination and/or Treatment (Form CA-16). A
properly completed Form CA-16 authorization may constitute a contract for payment of medical expenses to a medical
facility or physician, the August 14, 2018 Form CA-16 was incomplete as it did authorize medical treatment at any
specific medical facility. The Form CA-16 of record therefore did not create a contractual obligation to pay for the
cost of the examination or treatment. See 20 C.F.R. § 10.300(c); P.R., Docket No. 18-0737 (issued November 2,
2018); N.M., Docket No. 17-1655 (issued January 24, 2018), Tracy P. Spillane, 54 ECAB 608 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the September 25, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 10, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

